        Case 2:16-md-02724-CMR Document 1152 Filed 11/12/19 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                           MDL2724
PRICING ANTITRUST LITIGATION                             16-MD-2724

                                                         HON. CYNTHIA M. RUFE
THIS DOCGMENT RELATES TO:

ALL ACTIONS                                                                        FILED
                                                                                   NOV 12 2019

                               PRETRIAL ORDER NO. 108
                            (EXTENDING TERMS OF PTO 96)

       AND NOW, this 12th day of November 2019, upon consideration of the Joint Stipulation

to Extend Pretrial Order No .. 96 [MDL Doc. No. 1151 ], and for good cause shown, it is hereby

ORDERED that the terms outlined in PTO 96 as to the conduct of discovery shall apply until

March 15, 2020.

        It is so ORDERED.
